Citation Nr: 9921743	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  98-00 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder 
secondary to a
service-connected bilateral hearing loss.

2.  Entitlement to an increased (compensable) rating for the 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel





INTRODUCTION

The veteran served on active duty in the military from 
January to May 1975.

In November 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland, denied the 
veteran's claim for service connection for an anxiety 
disorder secondary to his service-connected bilateral hearing 
loss.  The RO also denied his claim for an increased 
(compensable) rating for the hearing loss.  He appealed to 
the Board of Veterans' Appeals (Board).

The veteran's representative submitted a statement to the 
Board in November 1998 indicating the veteran would like to 
file an additional claim for service connection for 
"neurological complaints" secondary to his service-
connected hearing loss.  The representative referred to 
statements the veteran had made earlier to this effect in his 
Notice of Disagreement (NOD) and in his Substantive Appeal 
(on VA Form 9, Appeal to the Board), wherein he specified 
that his "complaints" are for "chronic inflammatory 
demyelinating polyneuropathy."  Since, as the representative 
acknowledged, the Board does not have jurisdiction over this 
issue, it must be referred to the RO for appropriate 
development and consideration.  See 38 C.F.R. § 20.200 
(1998).

The Board will render a decision on the claim for service 
connection for the anxiety disorder.  The remaining claim, 
for an increased (compensable) rating for the bilateral 
hearing loss, is addressed in the REMAND following the ORDER 
portion of the decision.



FINDING OF FACT

There is no medical nexus evidence of record suggesting that 
the veteran's anxiety disorder is related to his service-
connected bilateral hearing loss.


CONCLUSION OF LAW

The claim for service connection for an anxiety disorder, 
secondary to the
service-connected bilateral hearing loss, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to an 
injury or a disease that was incurred in or aggravated by 
active service, or on a secondary basis for disability that 
is proximately due to or the result of a service-connected 
condition.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 
3.310(a).  Section 3.310(a) also has been interpreted to 
permit secondary service connection for the degree of 
aggravation of a nonservice-connected condition that is 
proximately due to or the result of a service-connected 
condition.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The preliminary determination that must be made with respect 
to the claim at issue, however, is whether it is "well 
grounded."  38 U.S.C.A. § 5107(a).  A claim is well grounded 
if it is "plausible, meritorious on its own or capable of 
substantiation."  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  The 
United States Court of Appeals for Veterans Claims (Court) 
also has held, however, although a claim need not be 
conclusive to be well grounded, competent evidence-and not 
just allegations-to justify concluding that the claim is at 
least plausible must nonetheless accompany it.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  The Court has 
further held that, where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, 
1 Vet. App. at 81).  The burden of showing the claim is well 
grounded-if judged by a fair and impartial individual-
resides with the veteran.  If it is determined he has not 
satisfied this initial burden, then his appeal must be 
denied, and VA does not have a "duty to assist" him in 
developing the evidence pertinent to his claim.  
See Slater v. Brown, 9 Vet. App. 240, 243 (1996); Murphy, 
1 Vet. App. at 81-82.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, and that he 
still has such condition.  See also 38 C.F.R. § 3.303(d).  
Again, however, such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service, provided that 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The veteran does not allege, and the evidence does not 
otherwise suggest, that he had an anxiety disorder during 
service.  He alleges, instead, that having to continually 
cope with his service-connected hearing loss disability 
during the years since service has "made [his] nerves bad" 
and led to an anxiety disorder over time.  Therefore, his 
claim is rooted in a theory of "secondary" service 
connection.  He has not, however, submitted (or identified 
the existence of) any medical evidence suggesting there is a 
relationship between his service-connected hearing loss 
disability (specifically, his inability to cope with the 
effects of it) and the onset of his anxiety disorder.  
Although he made such allegations while being treated in a VA 
outpatient clinic in April 1997, the examining physician did 
not thereafter confirm that the allegations are true and, 
since the veteran is a layman, he does not have the medical 
expertise or training to do so himself.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board 
emphasizes that a well-grounded claim for service connection 
requires medical evidence-and not just allegations.  See 
Tirpak, 2 Vet. App. at 610; Grottveit, 5 Vet. App. at 93.  
There is no such evidence in this case.

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for an anxiety disorder is well grounded, 
VA is under no "duty to assist" him in developing the 
evidence pertinent to his claim.  See Epps v. Gober, 126 
F.3d 1464, 1468 (1997).  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional relevant evidence may exist that, if obtained, 
would make his claim well grounded.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).

The RO denied the veteran's claim on the same premise as the 
Board-as not well grounded.  The RO also notified him in the 
December 1997 Statement of the Case (SOC) of the requirement 
to submit a well-grounded claim.  Clearly then, he is not 
prejudiced by the Board's decision to deny his claim on this 
same basis.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1994).  Also, the Board views its (and the RO's) discussion 
as sufficient to inform him of the type of evidence that is 
necessary to make his claim well grounded and warrant full 
consideration on the merits.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  Hence, the VA has met its "duty to 
inform" him of the evidence necessary to support his claim.  
See 38 U.S.C.A. § 5103(a).


ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for an anxiety disorder, secondary to the 
service-connected bilateral hearing loss, is denied.


REMAND

The veteran alleges that his bilateral hearing loss continues 
to get worse and, therefore, he is entitled to a higher 
rating for his disability.  On May 11, 1999, VA announced 
amendments to the criteria of the Rating Schedule that govern 
the evaluation of diseases of the ear and other sense organs, 
to include disability from hearing loss.  See 64 Fed. Reg. 
25202-25210 (1999) (to be codified at 38 C.F.R. §§ 4.85-
4.87).  The amended criteria became effective on June 10, 
1999.  Under the new criteria, when the pure tone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) are 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  64 Fed.  Reg. 
25202-25210 (to be codified at 38 C.F.R. § 4.86).  Because 
the results of VA audiometric examinations the veteran 
underwent in April 1995 and October 1997 show that, at 
several frequencies, his pure tone thresholds are at least 
55 decibels or more, this change in the rating criteria might 
have an impact on the evaluation of his hearing loss.

Where, as here, the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The RO has not, to date, considered the 
veteran's claim under both the former and revised applicable 
schedular criteria.  Such action is necessary, in the first 
instance, to avoid any prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  Also, if the hearing 
loss claim continues to be denied, the RO must provide notice 
to the veteran of the revised applicable schedular criteria, 
and afford him an opportunity to respond with 
argument/evidence.

Lastly, since the veteran's hearing acuity has not been 
tested by VA since the revised criteria were implemented, 
having him undergo a hearing evaluation would be helpful in 
resolving his appeal.  See Goss v. Brown, 9 Vet. App. 109, 
114 (1996).

Accordingly, the Board hereby REMANDS this case to the RO for 
the following actions:

1.  The RO should schedule the veteran 
for a VA audiometric evaluation to 
determine the current severity of his 
bilateral hearing loss.  It is imperative 
that the examiner reviews the evidence in 
the claims folder, including a complete 
copy of this REMAND.  The report of the 
examination should reflect consideration 
of the veteran's pertinent medical 
history and complaints.  All pertinent 
clinical findings and tests should be 
performed, to include speech 
discrimination results, if appropriate.  
The examiner must set forth the rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record in a typewritten 
report.

2.  The RO should review the report of 
the evaluation to ensure that it is in 
compliance with this REMAND.  If 
deficient in any manner, appropriate 
corrective action should be undertaken.

3.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for an increased (compensable) rating for 
his bilateral hearing loss, in light of 
all pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  In doing so, the RO must 
specifically consider the criteria in 
effect prior to June 10, 1999, as well as 
the new criteria for rating diseases of 
the ear and other sense organs that 
became effective on that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The RO must provide 
adequate reasons and bases for its 
determinations and address all issues and 
concerns that were noted in the REMAND.

4.  If any benefit sought by the veteran 
continues to be denied, he must be 
furnished a Supplemental Statement of the 
Case (SSOC) and given an opportunity to 
submit written or other argument in 
response before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, No. 98-2267 
(U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

